Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Non-Final Office action is in response to the application filed on December 7th, 2020. Claims 1-20 are pending.
Priority
3.	Application 17/113,994 was filed on December 7th, 2020 is a continuation of Application 15/455,487 which was filed on March 10th, 2017.
Examiner Request
4.	The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,943,309. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially similar limitations as follows:

1. A system for probabilistically predicting a tax refund range, the system located in a service provider computing environment and comprising: one or more processors; and at least one memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, causes the system to perform operations including:


receiving, via a user interface module in connection with a user device located in a user computing environment, user data associated with a system user; transforming the user data into a prediction of the system user's tax refund range based on: 






generating, from the user data, tax return data for the system user; 










generating at least one statistical inference about characteristics of the system user based on prior tax return data; 





determining, for each respective inference of the at least one statistical inference, a probability that the respective inference is correct based on a probabilistic analysis of the tax return data; and in response to at least one of the determined probabilities being greater than a value, generating the prediction of the system user's tax refund range; 

providing, via the user interface module, the system user with the generated prediction; continuously refining the generated prediction based on: receiving, via the user interface module, additional user data associated with the system user; 





generating additional inferences about characteristics of the   system user based on additional prior tax return data; determining additional probabilities that the additional inferences are correct based on additional probabilistic analyses; and refining the generated prediction based on the additional probabilities; and providing, via the user interface module, the system user with the refined prediction.
1. A system for probabilistically predicting a tax refund range for a user, the system located in a service provider computing environment and comprising: one or more processors; and at least one memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, causes the system to perform operations including: 
receiving, via a user interface module in connection with a user device located in a user computing environment, user data associated with a system user; transforming the user data into a prediction of the system user's tax refund range by: 
accessing a set of tax rules retrieved from at least one of a public information computing environment or a third party computing environment; 
generating, from the user data, tax return data for the system user based on the set of tax rules; 
retrieving, from a system database, a set of prior tax returns related to prior users of the system; 
identifying a subset of the prior users that share a characteristic with the system user based on the set of prior tax returns and the tax return data; 
generating at least one statistical inference about characteristics of the system user that have not yet been collected from the system user based on the prior tax returns related to the subset of prior users; 

determining, for each respective inference of the at least one statistical inference, a probability that the respective inference is correct based on a probabilistic analysis of the tax return data; and in response to at least one of the determined probabilities being greater than a value, generating the prediction of the system user's tax refund range; 
providing, via the user interface module, the system user with the generated prediction; continuously refining the generated prediction by: receiving, via the user interface module, additional user data associated with the system user; 
identifying additional subsets of the prior users that share characteristics with the system user based on the additional user data; 
generating additional inferences about characteristics of the system user that have not yet been collected from the system user based on the additional subsets of prior users; determining additional probabilities that the additional inferences are correct based on additional probabilistic analyses; and refining the generated prediction based on the additional probabilities; and providing, via the user interface module, the system user with the refined prediction.

2. The system of claim 1, wherein the prior tax return data is based on a set of prior tax returns associated with prior system users different than the system user.
1. retrieving, from a system database, a set of prior tax returns related to prior users of the system; 

3. The system of claim 2, wherein execution of the instructions causes the system to perform operations further including: determining that the prior system users share at least one characteristic with the system user.
1. identifying additional subsets of the prior users that share characteristics with the system user based on the additional user data; 

4. The system of claim 1, wherein the prior tax return data is based on a set of prior tax returns associated with the system user.
1. retrieving, from a system database, a set of prior tax returns related to prior users of the system; identifying a subset of the prior users that share a characteristic with the system user based on the set of prior tax returns and the tax return data; 

5. The system of claim 1, wherein execution of the instructions causes the system to perform operations further including: identifying a data entry made by the system user having a statistical probability of being correct below a value; and indicating that the system user has possibly made an error related to the data entry.
3. The system of claim 1, wherein execution of the instructions causes the system to perform operations further including: identifying a data entry made by the system user that is highly improbable to be correct; and indicating, to the system user, that the system user has possibly made an error related to the data entry.
6. The system of claim 1, wherein generating the statistical inferences is based on at least one of a z-score, a logistic function, or a Monte Carlo integration.
5. The system of claim 1, wherein generating the statistical inferences is based on at least one of a z-score, a logistic function, or a Monte Carlo integration.
7. The system of claim 1, wherein generating the prediction includes: identifying an incomplete field among the tax return data; identifying one or more prior fields among the prior tax return data corresponding to the incomplete field; and determining a statistical distribution of values for the incomplete field based on the one or more prior fields.  

7. The system of claim 1, wherein generating the prediction includes: identifying an incomplete field among the system user's tax return; identifying one or more prior fields among the prior tax returns corresponding to the incomplete field; and determining a statistical distribution of values for the incomplete field based on the one or more prior fields.
8. The system of claim 7, wherein generating the prediction further includes: inferring a value for the incomplete field from the statistical distribution of values, 
wherein the inferred value is used to generate the prediction of the system user's tax refund range.
8. The system of claim 7, wherein generating the prediction further includes: inferring a value for the incomplete field from the statistical distribution of values.
9. The system of claim 8, wherein the inferred value is used to generate the prediction of the system user's tax refund range.
9. The system of claim 1, wherein the generated tax refund range falls within a standard deviation of a median tax refund associated with a subset of prior users.
10. The system of claim 9, wherein the generated tax refund range falls within a standard deviation of a median tax refund of the subset of prior users.


	As shown above, the instant claims share substantially similar limitations as reference claims 1-9. The limitations omitted by the instant claims would have been obvious to omit as omission of an element and its function is obvious if the function of the element is not desired (see MPEP 2144.04 II). Instant claims 10-20 recite method and apparatus claims with substantially similar limitations as instant claims 1-9 and are rejected similarly. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Examiner notes that claims 1, 10, and 19 recites modules, and an engine which are generic placeholders, and therefore claims 1 and 17 and its dependent claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1-20 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 10 and apparatus Claim 19. Claim 1, as exemplary, recites a system for probabilistically predicting a tax refund range, the system located in a service provider computing environment and comprising: one or more processors; and at least one memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, causes the system to perform operations including: receiving, via a user interface module in connection with a user device located in a user computing environment, user data associated with a system user; transforming the user data into a prediction of the system user's tax refund range based on: generating, from the user data, tax return data for the system user; generating at least one statistical inference about characteristics of the system user based on prior tax return data; determining, for each respective inference of the at least one statistical inference, a probability that the respective inference is correct based on a probabilistic analysis of the tax return data; and in response to at least one of the determined probabilities being greater than a value, generating the prediction of the system user's tax refund range; providing, via the user interface module, the system user with the generated prediction; continuously refining the generated prediction based on: receiving, via the user interface module, additional user data associated with the system user; generating additional inferences about characteristics of the system user based on additional prior tax return data; determining additional probabilities that the additional inferences are correct based on additional probabilistic analyses; and refining the generated prediction based on the additional probabilities; and providing, via the user interface module, the system user with the refined prediction.
These above limitations as drafted, under their broadest reasonable interpretation, recite a providing estimated tax refund data is a commercial or legal interaction and a fundamental economic principle or practice. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The processors, memory, user interface module and user device in Claims 1, 10, and 19 and computer-readable medium in claim 19 are just applying generic computer components to the recited abstract limitations. (Step 2A- Prong 1: YES. The claims are abstract). 
This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor and device in Claims 1, 7, and 14. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Therefore claims 1, 10 and 19 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions (see MPEP 2106.05(d)). See Applicant’s specification recites relevant details in at least the following sections: Paragraph [0030] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed by using a computer as a tool. Accordingly, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus claims 1, 10 and 19 are not patent eligible (Step 2B: NO. The claims do not provide significantly more). 
Dependent claims 2-9, 11-18 and 20 further define the abstract idea that is present in their respective independent claims 1, 10, and 19 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims2-9, 11-18 and 20 are directed to an abstract idea and claims 1-20 are rejected under 35 U.S.C. 101 and not patent eligible.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 7,769,647 to Char et al. 
US Patent 9,128,911 to Howe et al. 
US Patent Publication US2011/0071975 to Friedlander et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kalinowski Alexander can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693